                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       NO. 5:07-CR-289-FL

 UNITED STATES OF AMERICA,                      )
                                                )
            v.                                  )
                                                )                     ORDER
 DAVID CORNELL SPENCE,                          )
                                                )
                          Defendant.            )


        This matter is before the court on defendant’s motion for reduction of sentence pursuant to

the First Step Act of 2018, (DE 69). The motion was fully briefed and in this posture the issues

raised are ripe for ruling.

                                        BACKGROUND

        On November 15, 2007, defendant pleaded guilty to conspiracy to distribute and possess

with intent to distribute more than 50 grams of cocaine base, in violation of 21 U.S.C. § 846. The

court held defendant’s sentencing hearing on March 5, 2008. The court determined defendant

was responsible for distributing 6.94 kilograms of cocaine base under the Sentencing Guidelines’

relevant conduct rules. With a criminal history category of VI, defendant’s advisory Guidelines

range was 324 to 405 months’ imprisonment. The court sentenced defendant to 324 months’

imprisonment, five years’ supervised release, and imposed a $6,000 fine.

        On April 28, 2014, defendant moved for reduction of sentence pursuant to 18 U.S.C.

§ 3582(c)(2) and Amendments 750 and 759 to the Guidelines, which retroactively modified

defendant’s Guidelines range. The court granted the motion on May 8, 2014, reduced defendant’s

custodial sentence to 262 months’ imprisonment.




           Case 5:07-cr-00289-FL Document 78 Filed 05/21/20 Page 1 of 5
       On January 29, 2016, defendant moved for further reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) and Amendment 782 to the Guidelines. On March 15, 2016, the court

granted the motion and reduced defendant’s sentence to 210 months’ imprisonment.

       Defendant filed the instant motion to reduce sentence on June 5, 2019, requesting further

sentence reduction pursuant to the First Step Act. The government opposes defendant’s motion.

                                     COURT’S DISCUSSION

       On August 3, 2010, Congress enacted and the President signed into law the Fair Sentencing

Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372. The Fair Sentencing Act “increased the drug

amounts triggering mandatory minimums for [cocaine base] trafficking offenses from 5 grams to

28 grams in respect to the 5-year minimum and from 50 grams to 280 grams in respect to the 10-

year minimum.” Dorsey v. United States, 567 U.S. 260, 269 (2012) (citing Fair Sentencing Act

§ 2(a), 124 Stat. at 2372). The statute also eliminated the mandatory minimum sentence for

possession of a quantity of cocaine base. Fair Sentencing Act § 3, 124 Stat. at 2372. The Fair

Sentencing Act, however, did not apply retroactively to defendants sentenced before August 3,

2010. See United States v. Black, 737 F.3d 280, 287 (4th Cir. 2013); United States v. Bullard,

645 F.3d 237, 249 (4th Cir. 2011).

       The First Step Act of 2018 (“First Step Act”) makes the provisions of the Fair Sentencing

Act described above retroactively applicable to defendants sentenced before August 3, 2010. Pub.

L. No. 115-391, § 404, 132 Stat. 5194, 5222; United States v. Gravatt, 953 F.3d 258, 260 (4th Cir.

2020). Section 404 of the First Step Act provides that “[a] court that imposed a sentence for a

covered offense may . . . impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing

Act of 2010 . . . were in effect at the time the covered offense was committed.” Id. § 404(b). The

term “covered offense” means “a violation of a Federal criminal statute, the statutory penalties for

                                                 2



           Case 5:07-cr-00289-FL Document 78 Filed 05/21/20 Page 2 of 5
which were modified by section 2 or 3 of the Fair Sentencing Act . . . that was committed before

August 3, 2010.” Id. § 404(a).

         The court has discretion to deny relief under the Act even if the defendant meets the

eligibility criteria. Id. § 404(c). Finally, the court may not impose a reduced sentence for

defendants whose sentences previously were imposed or reduced in accordance with the Fair

Sentencing Act, or if the defendant previously moved for relief under the First Step Act and the

court denied motion on the merits. Id.

         Here, defendant is eligible for relief where the statutory penalties for conspiracy to

distribute more than 50 grams of cocaine base were modified by section 2 of the Fair Sentencing

Act, and he is not otherwise excluded from seeking relief under the Act. 1 As noted above,

defendant was originally sentenced to 324 months’ imprisonment, at the bottom of the then-

applicable advisory Guidelines range. Thereafter, the court reduced defendant’s sentence to 210

months’ imprisonment in accordance with the retroactive Guidelines amendments promulgated in

response to the Fair Sentencing Act. Accordingly, the First Step Act does not change the

defendant’s Guidelines range.

         Defendant requests that the court vary downwardly from the revised range to account for

his post-sentencing conduct. Defendant’s post-sentencing conduct has been exemplary. He has

incurred no disciplinary infractions in over 11 years of custody, completed numerous educational



1
          The government argues defendant is ineligible for relief because the amount of cocaine base attributed to
defendant at sentencing exceeds the 280-gram threshold necessary to trigger the 10-year mandatory minimum sentence
under the Fair Sentencing Act. This argument is foreclosed by binding precedent from the United States Court of
Appeals for the Fourth Circuit. Defendant is eligible for a sentence reduction because the statutory penalties for his
offense of conviction were modified by the Fair Sentencing Act. See United States v. Wirsing, 943 F.3d 175, 185-
86 (4th Cir. 2019). The offense conduct, including the amount of cocaine base attributed to defendant at sentencing,
is irrelevant at the eligibility stage of the analysis. See id.


                                                          3



             Case 5:07-cr-00289-FL Document 78 Filed 05/21/20 Page 3 of 5
and vocational training courses, and maintained regular employment. Federal Bureau of Prisons

staff have submitted correspondence attesting to defendant’s “exceptional work ethic [and]

professionalism” and “respect toward staff and fellow inmates.” (DE 75-1). Most significantly,

defendant submitted correspondence from the warden of the Federal Correctional Institution in

Beckley, West Virginia (“FCI-Beckley”) stating defendant was “instrumental” in assisting the

institution with obtaining re-accreditation from the American Correctional Institution. (DE 77).

The correspondence notes defendant “ensured the administrative building was clean and

organized, helped paint walls and trim, and worked to clean and wax the floors. [Defendant]

worked before and after his normal duty hours without objection to ensure everything was

completed in order for FCI-Beckley to gain . . . re-accreditation [and] completed many tasks that

were outside his normal duties.”

       The court, however, must balance defendant’s post-sentencing conduct with his offense

conduct and history and characteristics. The instant offense of conviction involved distribution

of 6.94 kilograms of cocaine base in small quantities over the course of approximately one year.

As defendant notes, he does not have a history of overt violence, and the majority of his criminal

history appears related to his substance abuse problems. Defendant has committed several state

felony drug offenses, although only one of them charged drug distribution with the remainder

being possession offenses. Defendant also has prior convictions for larceny, resisting a public

officer, driving while impaired, and reckless driving.

       In these unique circumstances, the court agrees that a downward variance is appropriate

based on defendant’s exemplary post-sentencing conduct and where a sentence of approximately

15 years’ imprisonment appears sufficient, but not greater than necessary, to accomplish the goals



                                                 4



           Case 5:07-cr-00289-FL Document 78 Filed 05/21/20 Page 4 of 5
of sentencing. The court will reduce defendant’s sentence to 186 months’ imprisonment – a

reduction of 24 months’ imprisonment – and reduce the term of supervised release to four years.

                                                 CONCLUSION

         Based on the foregoing, the court GRANTS defendant’s motion to reduce sentence, (DE

69).   Defendant’s previously imposed sentence of 210 months’ imprisonment and 5 years’

supervised release is reduced to 186 months’ imprisonment and 4 years’ supervised release.

Except as expressly modified herein and by the court’s May 8, 2014 and March 15, 2016, orders,

all provisions of the judgment of conviction dated March 5, 2008, remain in effect. If the amount

of time defendant has already served exceeds his sentence, the sentence is reduced to time served,

subject to an additional period of up to 14 days for administrative purposes of releasing the

defendant.2 The government may apply for additional delay in defendant’s release in the event

further quarantine is necessary to protect the public from the communicable disease known as

COVID-19.

         SO ORDERED, this the 21st day of May, 2020.


                                                      _____________________________
                                                      LOUISE W. FLANAGAN
                                                      United States District Judge




2
          Defendant’s projected release date is January 15, 2023, which suggests this reduction will not make defendant
eligible for immediate release.

                                                          5



             Case 5:07-cr-00289-FL Document 78 Filed 05/21/20 Page 5 of 5
